Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final
Applicants' response to the Non-Final Office Action mailed 14 September 2021, has been entered and the Remarks therein, filed 14 December 2021, are fully considered here.
It is noted that a reference has been added for evidentiary purposes in the Response to Arguments section. Therefore, this action is a Final Office action, not necessitated by Applicants' amendment, received 14 December 2021 (see MPEP 2144.03(D)).

Status of Claims
Claims 1-5, 7-9 and 12-50 are pending.
Claims 20-50 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups II and III. Election was made with traverse in the reply filed on 30 June 2021 to the Restriction/Election Office Action mailed 25 May 2021.
	Claims 1-5, 7-9 and 12-19 are rejected.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/EP2017/084620, 12/27/2017.  Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copies of UNITED KINGDOM 1622307.5, 12/28/206; UNITED KINGDOM 1622304.2, 12/28/206; and UNITED KINGDOM 1622305.9, 12/28/206, were filed on 18 June 2019.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
	Claims 1-5, 7-9 and 12-19 have the effective filing date of 28 December 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 November 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The objections to Claims 1, 3 and 9, in the Non-Final Office Action mailed 14 September 2021, are withdrawn in view of Applicants' amendment received 14 December 2021, in which the cited claims were amended.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The rejection of Claims 5, 6 and 16-18 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 14 September 2021, are withdrawn in view of Applicants' amendment received 14 December 2021, in which the cited claims were amended or canceled.
The rejection of claim 19 is maintained and re-cited below.

The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 19 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 5 and 19 are indefinite because the metes and bounds of the claimed subject matter are not clear.

Claim 5 recites: “…treating the magnetic beads with an equilibration buffer in the elution cell after the CIP and before the forwarding of the magnetic beads from the elution cell.”
However, it is not clear what is meant by the term ‘treating’ within the context of the claimed subject matter. The specification does not recite the term ‘treating’ or ‘treat’. The specification recites: “…performing equilibration of the magnetic beads in the elution cell by providing equilibration buffer from the buffer providing arrangement” (pg. 5, lines 29-31). An American English dictionary definition of the word ‘treat’ is: deal with in a certain way. That is, the term ‘treating’ implies that some special characteristics are imparted on the magnetic beads when they come in contact with the equilibration buffer. That is, the term ‘treating’ implies more than the actions of, for example, mixing or combining or supplying or adding. However, the ingredients or components of the equilibration buffer are not described, defined or explained in the specification. The specification does not describe in what way the treated magnetic beads are affected by said treating or how said treated magnetic beads may affect the downstream elution step. Therefore, one of ordinary skill in the art, as a practitioner of the method, would not know how to perform the treating step within the context of the claimed subject matter, especially in view of the absence of information about the equilibration buffer formulation.
For the purpose of compact prosecution, the claim will be interpreted to mean that the magnetic beads are brought into contact with an equilibration buffer in the elution cell.


Claim 19 recites: “…forwarding the magnetic beads from the elution cell possibly for reuse in the magnetic separator…”
The term ‘possibly’ is indefinite, because it raises a question or doubt as to whether the feature (i.e., for reuse in the magnetic separator) is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949). Therefore, it is not clear what the breadth or bounds of the claimed subject matter is/are. The term implies that there are other, perhaps more preferable, uses of the forwarded magnetic beads (MPEP 2173.05 (b)(c)).
For the purpose of compact prosecution, the claims will be interpreted to read: “…forwarding the magnetic beads from the elution cell for reuse in the magnetic separator…”

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1-12, 14, 16, 17 and 19 under 35 U.S.C. §103 as being unpatentable over Oscarsson et al. in view of Peuker et al., and Ghose, in the Non-Final Office Action mailed 14 September 2021, is withdrawn in view of Applicants' amendment received 14 December 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-5, 7-9, 12, 14, 16, 17 and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Oscarsson et al. (U.S. Patent Application Publication No. 2016/0184737 A1; Pub. Date: Jun. 30, 2016) in view of Peuker et al. (Bioseparation, Magnetic Particle Adsorbents. In: Downstream Indus. Biotechnol. Copyright 2013, pp. 201-220), and Ghose (Protein adsorption, expanded bed. In: Downstream Indus. Biotechnol. Copyright 2013, pp. 115-125).
[All references cited in the Non-Final Office Action mailed 14 September 2021.]

Oscarsson et al. addresses some of the limitations of claims 1, 7 and 8, and the limitations of claims 2, 3, 4, 5, 9, 12, 14, 16, 17 and 19.
Regarding claims 1, 3, 12 and 14, Oscarsson et al. shows a process, devices and systems for the separation of molecules and cells using magnetic filters and magnetic particles (pg. 1, para. [0001]). Porous magnetic particles can be put to use in processes for separation of biomolecules, in particular large scale applications. The particles together with immobilized molecules and/or cells are easily separated using one or more external magnets (pg. 3, para. [0054] thru pg. 4, cont. para. [0054]). Magnetic particles were tested in a large-scale cell culture experiment with no specific filtration being performed to remove cells from the cell culture (pg. 6, para. [0097] [Claim 1- A method in a separation system for separating a biomolecule from a cell culture]).
A separating system according to an embodiment describes a magnetic separator device included in the flow system setup illustrated in FIG. 5 (pg. 5, para. [0085] and Fig. 5, ref #2). Oscarsson et al. describes the binding and elution of immunoglobulins (IgG) to Protein A (pg. 4, Example 3). The cleaned magnetic separator device was then aseptically connected to a cell culture tank. 
Further regarding claim 1, and regarding claim 3, Protein A magnetic particles were added to the cell culture tank which was looped to the magnetic separator device (pg. 6, para. [0102] and Fig. 5, ref #1). Impurities (i.e., non-IgG components, such as host cell proteins, DNA and endotoxins) do not bind to the magnetic particles which have the Protein A ligand (pg. 7, para. [0106] [Claim 1- providing to the magnetic separator magnetic beads comprising ligands capable of binding the biomolecule] [Claim 3- mixing the feed from the cell culture and magnetic beads in a capturing cell before they are provided to the magnetic separator]).
Further regarding claim 1, the magnets are activated to start adhesion of magnetic particles to the magnets of the magnetic separator (pg. 6, para. [0103] [Claim 1- separating by the magnetic separator said magnetic beads with bound biomolecules from the rest of the feed]).
The magnetic separator device is also easily deactivated, for example by removing the magnets from the filter device or by automatic retraction of the magnets, thus making it possible to release the captured particles carrying the IgG. These are then processed further in a subsequent container or vessel, e.g. washed and eluted, releasing of the IgG from the magnetic particles (pg. 5, para. [0084]). Elution buffer is added to the magnetic separator device with the 
	Further regarding claim 1, and regarding claims 12 and 14, for release and recovery of magnetic particles, the magnetic separator device was then filled with PBS solution, volume approx. 2 L. Following this, the magnets in the magnetic separator device were deactivated, and retracted from the filter, thus releasing the particles. The magnetic particles then sedimented to the bottom of the filter (pg. 6, para. [0094] [Claim 1- a step of packing the magnetic beads in the elution cell] [Claim 12- a retaining arrangement [here, filter] for keeping the magnetic beads within the elution cell and allowing excess buffer to escape from the elution cell] [Claim 14- allowing the magnetic beads to build a packed bed in a lower part of the elution cell by gravity force while allowing excess buffer to escape from the elution cell]).
Regarding claims 2 and 5, the recovery and cleaning of magnetic particles for re-use is described. The magnetic particles are kept adhered to the magnets of the filter and about 10 liters of a CIP [cleaning-in-place] buffer consisting of 60 mM citric acid, pH3 is recirculated from the wash tank, recirculated back to the wash tank via the magnetic separation device, for about 15 minutes and then drained from the filter, waste exit. Next, 10 liters of PBS buffer supplemented with 0.5M NaCl and 1% Tween is recirculated, looped as in step 1 over the filter for about 15 minutes and then drained from the system (pg. 7, para. [0112] thru 
	Regarding claim 4, next, the magnets are activated to start the adhesion
of magnetic particles to the magnets of the magnetic separator device. This to remove the magnetic particles with adsorbed antibodies to them from the cell culture. The clearing up of the cell culture solution can be observed through a sight glass and an OD500-600nm sensor. The solution is drained from the magnetic separator device via the drain valve, item 3, followed by passing a rinse buffer through the system (PBS), volume 10 liters to waste, exit waste in the figure. This was done in order to efficiently remove the cell culture broth and cells from the magnetic separator device (pg. 6, para. [0103] thru pg. 7, para. [0105] [Claim 4- applying the magnetic field; washing out other components from those bound to the magnetic material; releasing the magnetic field]).
	Regarding claims 7 and 8, the general concept and embodiments
set out herein to alleviate at least some of the disadvantages of the prior art and to provide an improved novel process for separation of molecules, preferably for large scale processes, and most preferably large scale continuous or semi-continuous processes, based on the use of magnetic particles (pg. 1, para. [0015] thru pg. 2, cont. para. [0015] [Claim 7- a new portion of feed

	Further regarding claim 1, and further regarding claims 7 and 8, Oscarsson et al. teaches that the process can be continuous or semi-continuous, which suggests that there could be magnetic beads in any or all parts of the separation system (e.g., in the magnetic separator device and in the elution tank) simultaneously, by way of addressing the limitations of claims 1, 7 and 8 [Claim 1- forwarding said magnetic beads to an elution cell].
	Regarding claim 9, the magnetic separator device included in a flow system setup was thoroughly cleaned using 10 liters of 1MNaOH solution. The solution was circulated in the system, bringing it in contact with all tubing, valves and components. The contact time was about 30 minutes to efficiently clean
and sanitize the filter (pg. 6, para. [0098] [Claim 9- further comprising a first
step of connecting the parts of the system by pre-sterilized, flexible tubing and aseptic connectors]).
	
It is noted that Applicant describes the term ‘packing’ in the following context: “Hereby a bed of magnetic beads is packed. This could be done as , i.e. for example flow packing, gravitational packing or packing by using the 30 magnetic force form the retaining arrangement 502b” (spec., pg. 9, lines 27-30). That is, the step of packing includes gravitational packing, which is shown by Oscarsson et al.

	Regarding claims 16, 17 and 19, for release and recovery of magnetic particles, the drain valve at the bottom of the magnetic separator device housing, item 3 in FIG. 5, was opened in order to recover the magnetic particles from the magnetic separator device. The recovered magnetic particles were collected in a container together with PBS solution (pg. 6, para. [0095]). [Claim 16- releasing a retaining arrangement in the elution cell after elution and forwarding the magnetic beads from the elution cell possibly for reuse in the magnetic separator] [Claim 17- opening a bottom closure, removing a bottom filter or removing a magnetic force] [Claim 19- a step of adding a buffer to the elution cell for re-suspending the bed and pumping or pushing out the magnetic beads from the elution cell]).
	
	In summary, Oscarsson et al. shows a process for large scale separation of biomolecules comprising the steps of providing particles, preferably magnetic porous particles having an affinity to said molecules to be separated; mixing said magnetic porous particles with a solution containing said molecules; bringing said

said molecules from said magnetic porous particles; obtaining a concentrated fraction of said molecules; and recirculating the magnetic porous particles (pg. 2, para. [0016]). 

Oscarsson et al. does not specifically show: 1) the packing provides a bed of magnetic beads within the elution cell with a void volume less than 60% [Claim 1]; 2) a new portion of feed from the cell culture and magnetic beads are provided into the magnetic separator while a previous portion is in the elution cell, whereby at least two portions of magnetic beads are circulating in the separation system [Claim 7]; and 3) new portion of feed from the cell culture and magnetic beads are provided into the magnetic separator while one previous portion is in the elution cell and one previous portion is in a capturing cell, whereby three portions of magnetic beads are circulating in the separation system [Claim 8].

	Peuker et al. provides information that would lead one of ordinary skill in the art to expect that the process for separation of molecules and cells using magnetic filters and particles, as shown by Oscarsson et al., could be modified to describe the limitations of claims 7 and 8, by way of addressing the limitations of claims 7 and 8.
Peuker et al. and Ghose provide information that would motivate one of ordinary skill in the art to establish a specific void volume within a packed bed of magnetic beads, the latter shown by Oscarsson et al., for example, a void volume of less than 60%, by way of addressing the limitations of claim 1.
	Peuker et al. teaches that HGMF (High Gradient Magnetic Fishing) is an integrated process for purifying proteins by using magnetic adsorbents combined with high gradient magnetic separation. The magnetic adsorbents contain ligands
attached to the surface allowing capture of the target molecule when mixed with the feedstock to be processed. Since the adsorbents are mixed with the solution to be processed, and the separators are compatible with particulates, such as whole cells, aggregates, and precipitates, clarification prior to use is not necessary (pg. 203, column 2, para. 1 thru pg. 204, column 1, line 1 [nexus to Oscarsson et al.] [separating a target biomolecule from a solution containing cells without prior clarification/removal of cells]). With the selection of appropriate magnetic beads with ligands chosen for the separation task, selective product adsorption, concentration, and purification is possible (pg. 203, column 2, para. 1 [nexus to Oscarsson et al.] [elution and isolation of a biomolecule of interest]).
	Regarding claims 7 and 8, Peuker et al. shows an example of HGMF to elute and isolate a biomolecule of interest. The magnetic force acts selectively on the magnetic beads allowing separation from a crude suspension, washing and elution of the bound target molecule in a semicontinuous way (Fig. 13.2) (pg. 203, column 2, para 1 and Fig. 13.2). According to another system which describes magnetic enhanced two phase extraction, the magnetic adsorbents  phase. Hence, by reusing this phase, nearly all of the phase-forming polymer may be recycled (Fig. 13.15) (pg. 216, column 1, para. 13.4.1 thru column 2, cont. para. 13.4.1 and pg. 217, Fig. 13.15). Figure 13.15 shows a process for using Smart Magnetic Extraction Phases (SMEP) for protein separation. The figure shows a flow diagram in which target molecule adsorption to the magnetic adsorbent [≈ bead] takes place as compartmentalized, sequential steps. That is, the figure shows and/or suggests separate compartments or areas (pg. 217, Fig. 13.15 [Claim 7- new portion of feed from the cell culture and magnetic beads are provided into the magnetic separator while a previous portion is in the elution cell, whereby at least two portions of magnetic beads are circulating in the separation system] [Claim 8- new portion of feed from the cell culture and magnetic beads are provided into the magnetic separator while one previous portion is in the elution cell and one previous portion is in a capturing cell, whereby three portions of magnetic beads are circulating in the separation system]).

	Oscarsson further teaches that the general concept of minimum fluid velocity required for fluidization (umf) can be estimated by assuming that the pressure drop along the bed is equal to the weight of the particles, reduced by the buoyancy, and divided by the bed cross-sectional area. The equation for calculating said fluid velocity (through a packed bed, such as a magnetic b) (pg. 204, column 1, section 13.1.2 thru column 2, Equation (13.1)).

	Ghose et al. teaches that an accurate estimate of the bed voidage at the point of minimum fluidization is also important for estimating umf (pg. 117, column 1, lines 11-13 [nexus to Peuker et al.] [void volume determination important for determining fluid flow through a packed bed]).
	Regarding claim 1, for spherical particles, 0.4 is always a good first approximate of bed voidage which is valid when the packing is not overly compact. Other researchers have found a value of 0.42 to be satisfactory (pg. 117, column 1, lines 13-16 [Claim 1- a void volume less than 60%]). 
Ghose et al. further teaches that once the bed is in a fluidized state, a simple relation exists between the bed voidage and the fluid velocity (pg. 117, column 1, para. 1). In a constant flow rate mode, gradually increasing bed voidage during the course of feedstock load would be beneficial in the context of solids removal. Protein adsorption could be adversely affected, however, because of increasing mass transport distances, likely making it a critical rate limiting step in the process (pg. 121, column 1, para. #1 [nexus to Peuker et al.] [feedstock load in magnetic bead separation for biomolecule (protein) capture]). 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method in a separation system for separating a biomolecule from a cell culture via the use of 
In addition, even in the absence of the reference of Peuker et al., Oscarsson et al. describes the separation system incorporating magnetic particles/beads, used in the large scale separation of biomolecules from a cell culture, as a continuous or semicontinuous processes, and also shows said separation system as operating as a closed loop once the cell culture and magnetic beads are added (Fig. 5) (MPEP 2143 (I)(G)). Therefore, one of ordinary skill in the art would understand that a continuous or semicontinuous process would describe at least two or three portions of magnetic beads circulating in the separation system [Claims 7 and 8].
One of ordinary skill in the art would have been motivated to have made that modification, because Oscarsson et al. teaches that the described continuous or semicontinuous biomolecule separation process incorporating the reuse and recycle of magnetic particles/beads can be conducted in a large scale operation (pg. 1, para. 
It would have been further obvious to have used an elution cell to receive forwarded magnetic beads [Claim 1], with a reasonable expectation of success, because Oscarsson et al. shows a system comprising several different compartments or cells connected in a circuit (Fig. 5) (MPEP 2143 (I)(A)). Therefore, one of ordinary skill in the art would incorporate as many different (separate) cells as necessary in order to optimize the separation of biomolecules from the magnetic beads. For example, it would be optimal to incorporate a separate elution cell in order to remove magnetic beads from the magnetic separator so as to free it up for the addition of more magnetic beads, thereby increasing the biomolecule harvesting capacity of the separation method or system.

Therefore, it would have been obvious, and one of ordinary skill in the art would have been motivated, to have determined a void volume appropriate with regard to the type of solution being fed into the separation system (e.g., a cell culture, as shown by Oscarsson et al.) and with regard to a fluid flow through bed that would maximally capture the magnetic beads, while optimizing high speed flow for use with large scale separation processes.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 13, 15 and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Oscarsson et al. in view of Peuker et al., and Ghose, as applied to claims 1-5, 7-9, 12, 14, 16, 17 and 19 above, and further in view of Earhart ((2010) Magnetic nanoparticles prot. cell separation. Ph.D. dissertation, pp. 1-170).
[Earhart cited in the Non-Final Office Action mailed 14 September 2021.]

Oscarsson et al. in view of Peuker et al., and Ghose, as applied to claims 1-5, 7-9, 12, 14, 16, 17 and 19 above, do not show the use of an adaptor in the processing steps as described in claims 13, 15 and 18 [Claims 13, 15 and 18].

Earhart addresses the limitation of claims 13 and 18, and provides information that would motivate one of ordinary skill in the art to use an adaptor to pack magnetic particles/beads into a bed, by way of addressing the limitations of claim 15.
Earhart teaches that dynamic capture devices can be microfluidic and microfluidic.  Macrofluidic devices are typically bench-top systems, in which the solution flows through a tube in close proximity to external permanent magnets or electromagnets. The magnetic field can be removed or turned off, and MNPs (magnetic nanoparticles) collected on the side of the tube are eluted by flushing the flow channel (pg. 5, para. 3 [nexus to Oscarsson et al.] [microfluidic magnetic separation system for separating a biomolecule]).
Regarding claims 13, 15 and 18, dynamic systems often incorporate a magnetically soft capture matrix to enhance capture efficiency and throughput. When capture matrices are employed, the method is commonly referred to as 

That is, a plunger or adaptor is used to push magnetic beads towards an outlet while allowing a solution to escape from the apparatus or device.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method in a separation system for separating a biomolecule from a cell culture via the use of magnetic beads, as shown by Oscarsson et al. in view of Peuker et al., and Ghose, as applied to claims 1-5, 7-9, 12, 14, 16, 17 and 19 above, by: 1) packing the magnetic beads into a bed by using an adaptor [Claims 13 and 15]; and 2) forwarding magnetic beads towards an outlet by pushing an adaptor in the elution cell [Claim 18], with a 
Therefore, it would have been obvious, and one of ordinary skill in the art would have been motivated, especially in view of Ghose, to have used an adaptor, as shown by Earhart, to adjust the bed height of the magnetic bead bed (i.e., step of packing a magnetic bead bed) for any purpose for use in a magnetic bead biomolecule separation (e.g., to dispel excess buffer, to increase or decrease fluid flow or to maximize magnetic particle capture). 
Even in the absence of Earhart, it would have been obvious to one of ordinary skill in the art of magnetic bead bed preparation to have adjusted the height of the magnetic bead bed, e.g., to have packed the magnetic beads into a bed, by permitting gravity sedimentation, using centrifugation or by using a tool, such as an adaptor, to force the magnetic beads into a (settled) bed. Oscarsson et al. shows that magnetic bead separation can occur by gravitational static settling or by centrifugation (pg. 3, para. [0054] thru pg. 4, cont. para. [0054]). Therefore, it would have been obvious to one of ordinary skill in the art of bead column packing to have substituted gravitational static settling or centrifugation with the pushing of an adaptor or plunger, with the reasonably predictable expectation that the magnetic beads would be packed or pushed in a specific direction within a compartment (Fig. 5, ref #’s 8 and 2, respectively) (MPEP 2143 (I)(G)).

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting
The provisional rejection of Claim 1 on the ground of nonstatutory double patenting, as being unpatentable over claims 1 of copending Application No. 16/470,655, in the Non-Final Office Action mailed 14 September 2021, is withdrawn in view of Applicants’ amendment received 14 December 2021.

Response to Arguments
Applicant’s arguments, pp. 13-14, filed 14 December 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered, but they are not persuasive.

1. Applicant remarks (pg. 13, para. 4 thru pg. 14), that Oscarsson in view of Peukar and Ghose does not reasonably provide a reason to arrive at the recited void 
However, in response to Applicant, Ghose generally describes the conditions for  standardized fluidized chromatography beds, and includes magnetic field separation in the generalized discussion of preparing expanded bed columns. Ghose teaches that  the other most notable method for stabilizing fluidized beds is through the use of magnetic fields. A magnetic material is incorporated within the adsorbent beads, and the superimposition of the magnetic field acts to limit the movement of the adsorbent particles. The flow of particulate-laden feedstock can often be conducted at relatively higher flow velocities, enhancing the efficiency of its wash through the column (pg. 120, column 2, para. 2). In addition, one of ordinary skill in the art would understand that void volume is applicable to all column bed chromatography systems, and that the choice of void volume is not dependent upon the type of chromatography system, per se (e.g., expanded bed vs magnetic bead bed), but upon the mechanics and/or physics that are required to elute biomolecules bound to ligand-labeled magnetic beads in the closed system, such as an elution cell. For example, a smaller void volume will force more efficient contact between the bound biomolecule and the elution buffer contents that will 
Further in response to Applicant, by way of example, Miltenyi et al. (US 6,471,860 (cited here)) shows a system describing a separation and release process for purifying biological material on a column. The system also describes a release of the biological material from magnetic particles and elution from the column while the magnetic particles are still magnetically retained by the matrix inside the column (Miltenyi et al., Abstract [nexus to Oscarsson et al.] [systems for separation of molecules using magnetic particles]). Miltenyi et al. teaches that the matrix (i.e., ferromagnetic particles and coating) preferably occupies at least about 50 percent of the internal volume of the system. The void volume of the column, that is the matrix void volume and the volume of the portion of the column that is below the matrix, is preferably less than about 85µl, more preferably less than about 70µl, still more preferably less than about 50µl, and most preferably about 30µl (column 3, lines 16-24). In addition, Miltenyi et al. teaches that the separation of very small samples such as those encountered in many molecular biology applications, e.g., mRNA, by HGMS (high gradient magnetic separation) calls for the use of very small elution volumes to efficiently and effectively elute the samples, and for reaction in a small volume, a small void volume is also required (column 5, lines 34-39). That is, Miltenyi et al. shows that the void volume is less than 50%, because the matrix occupies at least about 50% of the internal volume of the system, and, therefore, the void volume, in percent, must be less than 50%. Miltenyi et al., which shows a separation system using magnetic balls, teaches that the void volume should be very small to allow reaction contact between the 

2. Applicant remarks (pg. 14, para. 2 thru 6) that while Peukar describes magnetic beads, Peukar also does not provide guidance as to the appropriate void volume for packing separated magnetic beads in an elution cell, and with a reasonable expectation of success of performing eluting via such a packed elution cell. Further, even if one having ordinary skill in the art would have attempted to modify the void volume, neither Ghose nor Peukar provides any particular reason to provide a void volume of less than 60%. In other words, neither Ghose nor Peukar teach or suggest any difference between elution performance for void volumes less than 60% or void volumes greater than 60%. The embodiments of Earhart cited in the Office Action also do not overcome this deficiency of Oscarsson in view of Ghose and Peukar.
However, in response to Applicant, Oscarsson et al. teaches the further processing of captured magnetic particles carrying the IgG biomolecule in a subsequent container or vessel, where the particles are washed and eluted (pg. 5, para. [0084]), which is analogous to the instantly-claimed ‘elution cell’ as it performs the same function. In addition, as noted above, Peuker et al. was cited to address the limitations of claims 7 and 8, and also teaches that the void volume or bed voidage can and should be determined within the context of calculating the minimum fluid velocity through the described HGMF (high gradient magnetic fishing) system. Ghose et al. shows a void volume of less than 60% (i.e., 0.42 or 42%) with regard to the bed voidage for an expanded bed separation system. As noted above, Ghose generally describes the 

Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651